Opinion of the Court
FERGUSON, Judge:
Tried before a general court-martial convened by the Commanding General, Third Marine Division, the accused was found guilty of causing a false alarm in the presence of the enemy by needlessly and without authority detonating a hand grenade in a Marine Compound, and wrongful and willful discharge of a hand grenade under circumstances such as to endanger human life, in violation of Uniform Code of Military Justice, Article 99, 10 USC § 899, and Article 134, 10 USC § 934, respectively. He was found guilty and sentenced to dishonorable discharge, forfeiture of all pay and allowances, and to be confined at hard labor for four years. The convening authority reduced the adjudged punishment to bad-conduct discharge, forfeiture of all pay and allowances, and confinement at hard labor for one year. The board of review affirmed, and we granted accused’s petition for review on the Issue whether Colonel Andrew I. Lyman, ordinarily the Division Chief of Staff but then purporting to be the Commanding Officer, Third Marine Division, was empowered to act on the record of trial as convening authority.
Our decision in United States v Kugima, 16 USCMA 183, 36 CMR 339, disposes of the question before us. For the reasons set forth therein, it is apparent that Colonel Lyman was, on the date of his action herein, the Commanding Officer of the Division within the meaning of Code, supra, Articles 22 and 60, 10 USC §§ 822, 860.
The decision of the board of review is affirmed.
Chief Judge Quinn and Judge Kil-DAY concur.